Mr. Justice Waterman delivered the opinion oe the Court. Appellant having given notice that he would not fulfill his contract, appellee was not bound to do a vain and useless thing, i. <?., prepare an inventory and tender the goods. Where a contractor, before the day of performance, declares that he will not fulfill, the other party may take him at his word and at once bring suit for a breach of contract. Fox v. Kitton, 19 Ill. 519; Chitty on Contracts, Vol. 2, p. 1067; Hochester v. De La Tour, 20 Eng. Law & Eq. 157; Lee v. Pennington, 7 Ill. App. 247. The judgment of the Circuit Court is affirmed.